Citation Nr: 1311747	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  05-23 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for a lumbar spine disability, including spondylolisthesis of the lumbar spine, from December 20, 2002 until August 11, 2006; from November 1, 2006 until December 5, 2008; and from June 1, 2009 to the present.  

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, from December 20, 2002 until March 4, 2010.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, from March 4, 2010 until January 14, 2011.

4.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the right lower extremity, from January 14, 2011.

5.  Whether secondary service connection and a compensable disability rating for peripheral neuropathy of the left lower extremity from December 20, 2002 until June 30, 2008 is warranted.

6.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, from June 30, 2008 until March 4, 2010.  

7.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, from March 4, 2010 until January 14, 2011.

8.  Entitlement to a disability rating in excess of 40 percent for peripheral neuropathy of the left lower extremity, from January 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to November 2000.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the RO in Decatur, Georgia that, in pertinent part, granted service connection for spondylolisthesis of the lumbar spine, evaluated as 10 percent disabling, and granted service connection for L5 radiculopathy of the right lower extremity, evaluated as 10 percent disabling.  Both awards were made effective from December 20, 2002; the date of receipt of the Veteran's original claim for compensation.

After the August 2003 decision was entered, the case was transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania.  In July 2005, after receiving additional evidence, and while the appeal to the Board was pending, the Pittsburgh RO increased the rating for spondylolisthesis of the lumbar spine from 10 to 40 percent, effective from December 20, 2002.

The Board remanded the case for additional development in June 2007, November 2008, and November 2009.  Following the lattermost remand, evidence was added to the claims file which reflected, among other things, that the RO had at some point granted a temporary total rating for the Veteran's service-connected lumbar spine disability under the provisions of 38 C.F.R. § 4.30, effective from August 11, 2006 until November 1, 2006, with restoration of the 40 percent rating thereafter; that the RO, in September 2008, had granted service connection for peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling, effective from June 30, 2008; that the RO, in March 2009, had granted a temporary total rating for the Veteran's service connected lumbar spine disability under the provisions of 38 C.F.R. § 4.30, effective from December 5, 2008 until April 1, 2009, with restoration of the 40 percent rating thereafter; and that the RO, in June 2009, had extended the temporary total rating for the lumbar spine until June 1, 2009, with subsequent restoration of the 40 percent rating.  In June 2010, the RO in Huntington, West Virginia increased the disability ratings for each of the Veteran's lower extremities to 20 percent, effective from March 4, 2010.

In December 2010, in light of the foregoing adjudicatory actions, and for purposes of clarity, the Board recharacterized the Veteran's appeal to take into account the temporary total ratings she had been granted, and to reflect the fact that her appeal encompassed the evaluation of any objective neurologic abnormalities associated with the service-connected disability of her lumbar spine.  The Board again remanded the case and, in June 2010, while the case was in remand status, the AMC increased the disability ratings for each of the Veteran's lower extremities to 40 percent, effective from January 14, 2011.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

For the reasons set forth below, this appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on her part.


REMAND

When this case was last remanded in December 2010, the Board requested, among other things, that the Veteran be scheduled for an examination to determine the nature and extent of her service-connected lumbar spine disability.  The examiner was to specifically state whether the Veteran had ankylosis of the spine and, if so, whether the ankylosis was favorable or unfavorable.  The examiner was also to state whether intervertebral disc syndrome resulted in incapacitating episodes and, if so, to state the duration of such episodes for each year, beginning in December 2002.  In addition, the examiner was to assess the severity of any neurological abnormalities of the lower extremities due to the service-connected lumbar spine disability and provide an opinion, with respect to each lower extremity, and beginning in December 2002, as to whether such neurological symptomatology was equivalent to mild, moderate, moderately severe, or severe incomplete paralysis, or complete paralysis, of the sciatic or other nerve(s).

Unfortunately, the requested development has not been fully completed.  The evidence reflects that the Veteran was scheduled for an examination in January 2011, as requested.  However, the examiner did not provide a particularly clear opinion with respect to ankylosis of the spine; indicating that ankylosis was present, at least from L5 to S1, and that he could not say whether it was favorable or unfavorable.  The examiner also provided an unclear opinion with respect to the occurrence of "incapacitating episodes"; appearing to equate that term, in large part, with symptoms requiring time away from work, rather than applying the regulatory definition.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2012) (providing that, for purposes of evaluation, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).  Moreover, although the examiner offered an opinion with respect to the current severity of neurological abnormalities of the lower extremities due to the service-connected lumbar spine disability, he did not assess the severity for prior periods, going back to December 2002, as requested in the remand.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the agency of original jurisdiction.  A remand is required.  38 C.F.R. § 19.9 (2012).

The Board also finds that other development is required prior to final adjudication.  The evidence currently of record reflects the Veteran's report that she received post-service treatment for her back at Winn Army Community Hospital, at Fort Stewart, in Georgia, beginning in February 2003.  The evidence also reflects that the Veteran underwent physical therapy at "Keystone Rehab" subsequent to service-related back surgeries in 2006 and 2008, and that she began a six-month course of VA-authorized physical therapy in December 2010.  Presently, the claims file does not contain any records pertaining to the Veteran's reported treatment at Fort Stewart; at Keystone Rehab; or the facility where she began VA-authorized physical therapy in December 2010.  Because records of that care could contain evidence bearing on the Veteran's claim, efforts should be made to procure them.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012). 

It also appears that the RO may have one or more temporary folders in its possession containing additional evidence relevant to the Veteran's claim, inasmuch as the rating decisions added to the claims file subsequent to the Board's November 2009 remand contain reference to evidence not currently before the Board, to include the report of a VA examination reportedly conducted on July 19, 2008.  This needs to be investigated.

Finally, the Board notes that records of the Veteran's treatment through the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania were last associated with her claims file on February 7, 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that her appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ensure that all temporary files have been associated with the claims folder.  See page 6 of this remand.

2.  Ask the Veteran to provide releases for relevant records of treatment from Keystone Rehab, as well as from the facility where she reportedly began VA-authorized physical therapy in December 2010, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues on appeal.  If she provides the necessary releases, assist her in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Make efforts to obtain copies of any records of post-service treatment the Veteran received for her back at Winn Army Community Hospital, at Fort Stewart, in Georgia, beginning in February 2003.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

4.  Contact the Pittsburgh RO to obtain and associate with the claims file any and all documents in the RO's possession that are relevant to the issues on appeal, to include any such documents maintained in temporary claims folders, and to particularly include the report of a VA examination conducted on July 19, 2008, if any.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile. 38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

5.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Pittsburgh, Pennsylvania since February 7, 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

6.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran's claims file forwarded to the VA examiner who previously evaluated the Veteran in January 2011.  The examiner should be asked to review the claims file and prepare a written addendum clarifying each of the following:

a.  Does the Veteran have ankylosis of the entire thoracolumbar spine?  If so, is the ankylosis "favorable" (defined by regulation as fixed in a natural position (zero degrees)) or "unfavorable" (defined by regulation as fixed in flexion or extension so as to result in difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve stretching).

b.  During what periods of time in 2006 and 2009, if any, did the Veteran have "incapacitating episodes" of intervertebral disc syndrome, as defined by regulation (i.e., periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician). 

c.  Based on a review of the available evidence, beginning in December 2002 and going forward to the present-throughout the course of the Veteran's appeal-are the symptoms of right lower extremity neuropathy best described as equivalent to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis, of the sciatic or other nerve(s)?  Please include a discussion of past VA examination and clinical findings.  If it is not possible to assess the severity for any period, please explain why such as assessment is not possible.

d.  Based on a review of the available evidence, was a chronic left lower extremity neuropathy, related to the Veteran's service-connected lumbar spine disability, present prior to June 30, 2008?  If so, when does it appear that such neuropathy began?

e.  Based on a review of the available evidence, beginning on the date of onset and going forward to the present-throughout the course of the Veteran's appeal-are the symptoms of left lower extremity neuropathy best described as equivalent to "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis, of the sciatic or other nerve(s)?  Please include a discussion of past VA examination and clinical findings.  If it is not possible to assess the severity for any period, please explain why such as assessment is not possible.

If the January 2011 VA examiner is no longer employed by VA or is otherwise unavailable, arrange to obtain the requested information from another qualified examiner.  The need for another examination is left to the discretion of the examiner selected to offer the requested opinions.  A complete rationale for all opinions should be provided.

7.  After conducting any additional development deemed necessary, the issues on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and her representative, and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2012).

